PER CURIAM.
The Unemployment Appeals Commission correctly concedes that it erred in dismissing the employer’s appeal. See Bellsouth Communications, Inc. v. Unemployment Appeals Comm’n, 621 So.2d 562 (Fla. 5th DCA 1993); Pierre v. Oriente Sugar Cane Planting, Inc., 504 So.2d 431 (Fla. 4th DCA 1987). Accordingly, we reverse the order dismissing the employer’s appeal and remand to the Commission for further proceedings consistent with this opinion. We deny the employer’s motion for attorney’s fees on appeal.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.